Citation Nr: 1040767	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to accrued benefits.

4.  Entitlement to non-service-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The decedent had service with the United States Army Reserves 
from January 1961 to April 1963, which included active duty for 
training from January 1961 to July 1961.  He was also ordered to 
a period of active duty for training from March 1963 to April 
1963.  The decedent died in July 2005. The appellant is the 
decedent's widow.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In that decision, the RO denied the appellant's claim 
for dependency and indemnity compensation (DIC), death pension, 
and accrued benefits.  The DIC claim included a claim for service 
connection for the cause of the death and for compensation 
pursuant to 38 U.S.C.A. § 1318.

The appellant appointed an attorney as her representative in an 
October 2007 VA Form 22a.  However, prior to certification of the 
appeal to the Board, she subsequently sent a December 2007 letter 
indicating that the attorney would not be acting as her attorney 
or agent and that she would be appearing pro se.  The Board thus 
considers the appellant to be unrepresented.  38 C.F.R. § 20.607 
(2010).

In June 2008, the appellant and her son testified before the 
undersigned at a Travel Board hearing.
In September 2008, the Board denied the claims.  In a March 2010 
memorandum decision, United States Court of Appeals for Veterans 
Claims (the Court) vacated and remanded the September 2008 Board 
decision as to each of the claims, except for a portion of one of 
the claims as indicated in the discussion below.

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her response to the Board's letter requesting that she submit 
any additional argument or evidence to the Board within 90 days, 
the appellant checked the box indicating that she was submitting 
new evidence and requesting that the Board remand the case to the 
Agency of Original Jurisdiction (AOJ) for review of this newly 
submitted evidence.  The appellant submitted a letter from the 
Social Security Administration (SSA) indicating that the decedent 
was receiving supplemental security income, and a disability 
report submitted to SSA by the decedent relating to his left hip 
and back.  As the appellant has requested that the case be 
remanded for the AOJ to review this evidence in the first 
instance, the Board will grant her request.

In addition, initial AOJ review of another piece of evidence is 
warranted.  In its March 2010 Order, the Court vacated the 
Board's decision on the appellant's claim for accrued benefits.  
The Board had held that there was no pending claim for benefits 
at the time of the decedent's death.  The decedent had filed a 
claim for service connection for a left hip disability that was 
denied by the Board in February 1996, a decision that was 
affirmed by the Court in October 1997.  There was no other 
evidence relating to any claim that may have been pending at the 
time of the decedent's death.  However, the appellant submitted 
to the Court, as an exhibit to her brief, an August 2004 RO 
letter to the decedent indicating that it had received his 
application for benefits and desired to decide his case promptly.  
The Court wrote: "It is unclear what claim, if any, this letter 
was in reference to or how that might affect the appellant's 
entitlement to accrued benefits."  Because this VA-generated 
letter was in the constructive possession of the Board, but it 
did not have the letter and could not address its relevance to 
the claim for accrued benefits, the Court vacated the Board's 
decision as to the claim for accrued benefits.  As the AOJ did 
not have the opportunity to review the August 2004 letter in 
rendering the decision on appeal, it should consider this 
evidence in the first instance as well.

The Court also vacated and remanded additional issues as 
inextricably intertwined with the claim for accrued benefits, 
citing Tyrues v. Shinseki, 23 Vet. App. 166 (2009) and Gurley v. 
Nicholson, 20 Vet. App. 573, 575 (2007), and otherwise affirmed 
the Board's decision.  

In its September 2008 decision, the Board noted that, DIC under 
38 U.S.C.A. § 1318 is warranted when, at the time of death, a 
veteran was receiving, or was entitled to receive, compensation 
for service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  The Board also noted that 
"entitled to receive" includes a situation in which, a veteran 
had service-connected disability rated totally disabling by VA 
but was not receiving compensation because the veteran had 
applied for compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) in 
a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  See 38 C.F.R. § 3.22.  
Thus, a finding that there was CUE in a prior decision that 
should have granted service connection and assigned a 100 percent 
rating 10 years prior to the decedent's death, could result in 
the appellant prevailing on a section 1318 claim.  The Board 
found that there could be no finding of CUE in the Board's 
February 1996 denial of service connection for a left hip 
disability because that decision was affirmed by the Court.  See 
38 C.F.R. § 20.1400(b) (2010).  The Board wrote, in its September 
2008 decision, "While it is unclear whether the appellant was 
raising CUE in a specific RO or Board decision, with regard to 
the limited purpose of 38 C.F.R. § 3.22, the Board determines 
that there is no CUE."

In discussing this aspect of the Board's decision, the Court 
initially characterized the issue as "appellant's CUE claim," 
but subsequently concluded more broadly that "the Board did not 
err in denying the appellant's claim for DIC benefits on the 
basis of section 1318."  However, the Court wrote earlier in its 
decision that the claim for entitlement to DIC must be remanded 
because it was inextricably intertwined with the claim for 
accrued benefits, and stated similarly in its conclusion that the 
portion of the Board's decision that denied service connection 
for the cause of death accrued benefits, DIC, and nonservice-
connected pension benefits is vacated and these matters are 
remanded to the Board for further proceedings consistent with 
this decision.  Therefore, the Board will interpret the Court's 
decision as vacating and remanding the claim for accrued benefits 
based on the August 2004 letter, and vacating and remanding each 
of the other claims as inextricably intertwined with the accrued 
benefits claim, with the exception of that portion of the Board's 
decision that denied the claim for DIC benefits under 38 U.S.C.A. 
§ 1318 based on entitlement to receive compensation for service-
connected disability that would have been rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death if not for CUE in the Board's 
February 1996 denial of service connection for a left hip 
disability.  Only that portion of the Board's September 2008 
decision was affirmed by the Court; the remaining claims, 
including the remaining portion of the claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318, were vacated and remanded.  The 
Board finds that each of the claims that the Court remanded is 
inextricably intertwined with the claim for accrued benefits, and 
must also be remanded to the RO.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, the claims for accrued benefits, service connection 
for the cause of death, non-service-connected death pension 
benefits, and for DIC under 38 U.S.C.A. § 1318, other than that 
portion of the section 1318 claim based on CUE in the Board's 
February 1996 decision, are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Review the additional evidence submitted by 
the appellant along with her response to 
the Board's 90 day letter and the August 
2004 letter submitted by the appellant with 
her brief to the Court, along with any 
other additional evidence submitted or 
obtained, and readjudicate the claims other 
than the portion of the section 1318 
affirmed by the Court as discussed above.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



